NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              IN RE ANDERS WALLEN
                ______________________

                       2013-1622
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Serial No.
10/991,878.
                 ______________________

                 Decided: April 23, 2014
                 ______________________

   DANIEL P. HOMILLER, Murphy, Bilak & Homiller,
PLLC, of Cary, North Carolina, argued for appellant.

    MEREDITH H. SCHOENFELD, Associate Solicitor, United
States Patent and Trademark Office, of Alexandria,
Virginia, argued for appellee. With her on the brief were
NATHAN K. KELLEY, Solicitor, and ROBERT J. MCMANUS,
Associate Solicitor.
                  ______________________

 Before WALLACH, SCHALL, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
    Anders Wallen appeals the decision of the Patent Tri-
al and Appeal Board affirming the rejection of U.S. Patent
Application No. 10/991,878 as obvious under 35 U.S.C.
2                                           IN RE: WALLEN




§ 103(a).   Substantial evidence supports the Board’s
conclusion that claims 1, 2, 5, 12–14, 25, and 26 would
have been obvious. But the Board failed to identify sub-
stantial evidence to support its findings on claims 6 and
29.   We therefore affirm-in-part, vacate-in-part, and
remand.
                            I.
    Mr. Wallen filed the ’878 application, entitled “Meth-
od and Apparatus to Compensate for Receiver Frequency
Error in Noise Estimation Processing,” in November 2004.
The application relates to estimating the amount of noise
in signals received from a wireless communication net-
work.
    According to the ’878 application, accurate noise cor-
relation or signal quality estimation and reporting by a
wireless receiver is essential to determining the rate at
which the network should send data to the receiver. For
example, if a receiver reports an erroneously high signal
quality estimate, the network may send data to the re-
ceiver at a rate that is too high for reliable reception.
Conversely, if the receiver reports an erroneously low
signal quality estimate, the network may send data to the
receiver at a rate that is lower than actually could be
supported.
    The ’878 application identifies many causes of inaccu-
rate noise correlation and signal quality estimation.
Causes may include interference or noise incurred by a
transmitted signal as it propagates between a network
transmitter and the receiver, as well as mismatches
between the receiver’s operating frequency and the
transmitter’s frequency. To achieve accurate noise corre-
lation and signal quality estimation, the ’878 application
discloses a specific method of obtaining a “noise correla-
tion estimate,” which takes into account, among other
things, noise and receiver frequency errors.
IN RE: WALLEN                                              3



     In July 2009, the Examiner rejected all of the pending
claims of the ’878 application as obvious in view of several
prior-art references. Mr. Wallen appealed to the Board,
which affirmed the rejection of all claims. In a request for
rehearing, Mr. Wallen asserted a lack of record evidence
supporting the Examiner’s rejection of claims 6 and 29.
The Board maintained its decision, affirming the Examin-
er’s rejection and denying Mr. Wallen’s request for rehear-
ing.
   Mr. Wallen appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(4)(A).
                             II.
    A patent may not issue “if the differences between the
subject matter sought to be patented and the prior art are
such that the subject matter as a whole would have been
obvious at the time the invention was made to a person
having ordinary skill in the art to which said subject
matter pertains.” 35 U.S.C. § 103(a) (2012). Whether a
claimed invention is unpatentable under § 103 is a ques-
tion of law based on underlying findings of fact. In re
Gartside, 203 F.3d 1305, 1316 (Fed. Cir. 2000). We re-
view the Board’s legal conclusions of obviousness de novo
and its underlying factual determinations for substantial
evidence. Id. Substantial evidence is “such relevant
evidence as a reasonable mind would accept as adequate
to support a conclusion.” Consol. Edison Co. of N.Y. v.
N.L.R.B., 305 U.S. 197, 229 (1938); In re Giannelli, 739
F.3d 1375, 1378–79 (Fed. Cir. 2014).
    Mr. Wallen’s arguments are limited to the rejection of
claims 1, 2, 5, 6, 12–14, 25, 26, and 29 of the ’878 applica-
tion. Accordingly, our decision addresses the rejection of
these claims.
    During prosecution, the Examiner and the Board cit-
ed specific evidence and made factual findings concerning
the obviousness of claims 1, 2, 5, 12–14, 25, and 26. See,
4                                             IN RE: WALLEN




e.g., J.A. 5–8, 11–12, 142–44, 206–07, 219–22. Moreover,
the Board agreed with the Examiner’s underlying factual
findings and ultimate conclusion of obviousness on these
claims. Based upon our review of the record, we agree
that the findings with respect to claims 1, 2, 5, 12–14, 25,
and 26 are supported by substantial evidence. The Board
therefore did not err in adopting the Examiner’s conclu-
sion that these claims would have been obvious. Thus, we
affirm the Board’s decision on claims 1, 2, 5, 12–14, 25,
and 26.
    Regarding claims 6 and 29, Mr. Wallen asserts that
neither the Examiner nor the Board provided any evi-
dence to support the determination that the prior art
discloses the “propagation channel estimates” limitation. 1
    In July 2009, the Examiner rejected claims 6 and 29
as obvious in view of U.S. Patent No. 4,477,912. The
passage in the ’912 patent cited by the Examiner, howev-
er, does not disclose anything relating to the “propagation
channel estimates” limitation in the ’878 application. See
’912 patent col. 8 ll. 59–69. The cited passage only ex-
plains that the ’912 patent is not limited to the exemplary
wireless signal processing methods (i.e., “pseudorandom”
coding or “any type of digital coding”). See id.
    Following the Examiner’s July 2009 decision,
Mr. Wallen appealed to the Board. The Examiner’s
Answer did not identify any evidence supporting the
conclusion on the “propagation channel estimates” limita-



    1   Propagation channel estimates are estimations
that account for the interference and noise a transmitted
signal incurs as it propagates between the network
transmitter and the receiver (e.g., by reflecting off of
buildings or passing through different types of media).
See J.A. 30–32; Appellant’s Br. 38–40 (citing J.A. 301,
¶ [0028]).
IN RE: WALLEN                                             5



tion.   Instead, the Examiner’s arguments regarding
claims 6 and 29 repeated verbatim the arguments made
in the July 2009 decision. The Examiner’s Answer did not
address Mr. Wallen’s argument that the ’912 patent does
not disclose propagation channel estimates.
     In March 2013, the Board affirmed the Examiner’s re-
jection of claims 1–35. The Board did not address the
“propagation channel estimates” limitation. On request
for rehearing, the Board did address the obviousness
determination on the “propagation channel estimates”
limitation. But in doing so, the Board stated—without
citing any record evidence or any of the Examiner’s prior
findings—that the invention disclosed in the ’912 patent
“can be equally applied to any transmission or reception
media.” See J.A. 12.
    Our review of the record indicates that the Examiner
never addressed the “propagation channel estimates”
limitation in claims 6 and 29. What is more, the Board
did not address the limitation until rehearing, at which
point it made only a conclusory statement without citing
to any record evidence to support the finding. Thus, the
Board failed to identify substantial evidence to support its
conclusion that claims 6 and 29 would have been obvious.
See In re Giannelli, 739 F.3d at 1378–79.
    Although it might be true that the “propagation chan-
nel estimates” limitation would have been obvious be-
cause the prior art can be applied to any transmission or
reception media, the Board failed to identify any record
evidence to support such a statement. When the Board
makes “core factual findings in a determination of patent-
ability,” it “cannot simply reach conclusions based on its
own understanding or experience—or on its assessment of
what would be basic knowledge or common sense.” In re
Zurko, 258 F.3d 1379, 1386 (Fed. Cir. 2001). Instead, “the
Board must point to some concrete evidence in the record
in support of these findings.” Id. Here, the Board failed
6                                             IN RE: WALLEN




to do so. Accordingly, we vacate the Board’s decision on
claims 6 and 29.
                            III.
    The rejection of claims 1, 2, 5, 12–14, 25, and 26 under
35 U.S.C. § 103(a) is supported by substantial evidence
and is therefore affirmed. But because the Board failed to
identify substantial evidence to support its findings on the
“propagation channel estimates” limitation of claims 6
and 29, the Board’s decision is vacated-in-part and re-
manded so that it can consider whether the evidence of
record is sufficient to maintain the Examiner’s rejection of
claims 6 and 29.
    AFFIRMED-IN-PART, VACATED-IN-PART, AND
                  REMANDED
     No costs.